 

Exhibit 10.1

 

EXECUTION VERSION

 

EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 1, 2018
(the “Effective Date”), between P&F INDUSTRIES, INC., a Delaware corporation
(the “Company”), and JOSEPH A. MOLINO, JR. (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive and the Company were parties to that certain Executive
Employment Agreement, dated as of January 1, 2015 (the “Prior Agreement”), that
expired by its terms on December 31, 2017; and

 

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of the Executive’s continued employment with the Company as its Vice
President, Chief Operating Officer, Chief Financial Officer, Secretary and
Treasurer commencing as of the Effective Date.

 

NOW THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.            POSITION/DUTIES.

 

(a)           During the Employment Term (as hereinafter defined), the Executive
shall serve as the Vice President, Chief Operating Officer and Chief Financial
Officer of the Company; provided, that prior to a Change in Control (as defined
in Section 8(b)), the Company may in its sole discretion remove any or all of
the Executive’s titles (and the related responsibilities) other than Chief
Operating Officer. In this capacity, the Executive shall have such duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties, authorities and responsibilities as the Chief Executive
Officer of the Company (the “CEO”) shall designate that are consistent with the
Executive’s positions. The Executive shall report to the CEO.

 

(b)          During the Employment Term, the Executive shall devote all of his
business time, energy and skill and his best efforts to the performance of his
duties with the Company; provided, however, that the foregoing shall not prevent
the Executive from (i) serving on the board of directors of non-profit
organizations and, with the prior written approval of the Board of Directors of
the Company (the “Board”), other companies, (ii) participating in charitable,
civic, educational, professional, community or industry affairs or (iii)
managing his and his family’s passive personal investments so long as such
activities in the aggregate do not materially interfere or conflict with the
performance of his duties hereunder or create a potential business conflict.

 

2.             EMPLOYMENT TERM. The Executive’s term of employment under this
Agreement (the “Employment Term”) shall be for a term commencing on the
Effective Date and, unless terminated earlier as provided in Section 6, ending
on December 31, 2020 (the “Expiration Date”).

 

 

 

 

3.            BASE SALARY. The Company agrees to pay the Executive a base salary
at an annual rate of not less than $400,000, payable in accordance with the
regular payroll practices of the Company. The Executive’s base salary shall be
subject to annual review by the Board (or a committee thereof) and may be
increased, but not decreased, from time to time by the Board (or such
committee). The base salary as determined herein from time to time shall
constitute “Base Salary” for purposes of this Agreement.

 

4.            BONUS. During the Employment Term, the Executive shall be eligible
for an annual incentive payment (each an “Annual Bonus”) under the Company’s
Executive Bonus Plan, as amended or as may be amended from time to time, or any
successor annual bonus plan (the “Bonus Plan”). Subject to the next sentence,
the Executive’s target bonus under the Bonus Plan shall be thirty five percent
(35%) of the Executive’s Base Salary for the applicable fiscal year (the “Target
Bonus”) and his maximum bonus, based on exceeding performance targets as
established by the Compensation Committee, shall be fifty eight (58%) of the
Executive’s Base Salary for the applicable fiscal year. Any Annual Bonus shall
be paid in accordance the terms and conditions of the Bonus Plan. The
Compensation Committee shall set the performance goals at each level of the
Bonuses (and any other levels) in its sole discretion. The Bonus levels may be
subject to an individual performance factor element and/or a discretionary
portion as a condition of receiving or as a reduction of achievement of the
specified performance goals at a bonus level. In addition, the Executive agrees
that any Bonus amounts received based on levels of achievement of performance
goals shall be subject to repayment at the discretion of the Compensation
Committee in the event, and to the extent, that the financial statements on
which they are based are restated and the bonus amount would have been less if
the restated numbers had been applied.

 

5.            EMPLOYEE BENEFITS.

 

(a)          Benefit Plans. The Executive shall be entitled to participate in
any employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit generally of its senior executives at a level
commensurate with his position, subject to satisfying the applicable eligibility
requirements. Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.

 

(b)          Vacations. The Executive shall be entitled to an annual paid
vacation of five (5) weeks per calendar year (as prorated for partial years) in
accordance with the Company’s policy on accrual and use applicable to senior
executives.

 

(c)          Business and Entertainment Expenses. Upon presentation of
appropriate documentation, the Executive shall be reimbursed in accordance with
the Company’s expense reimbursement policy for all reasonable and necessary
business and entertainment expenses incurred in connection with the performance
of his duties hereunder.

 

(d)          Automobile. During the Employment Term, the Company will provide
the Executive, at the Company’s expense, with a current model automobile similar
to the automobile currently furnished to the Executive. In addition, upon
submission of appropriate documentation, the Company shall pay or reimburse the
Executive for the cost of insurance, maintenance and gas incurred for business
purposes and other business related operating expenses incurred for such
automobile during the Employment Term. The Executive shall be entitled to
request a new automobile at the end of the three (3) year period commencing on
the date he was provided with his current automobile.

 

 2 

 

 

(e)           Equity Awards. The Executive shall be eligible for, and receive,
equity awards as determined by the Compensation Committee in its sole
discretion. All such awards (and existing outstanding awards) shall be subject
to the terms of the equity plans under which they are granted and the applicable
award agreements, including provisions as to vesting, impact of termination of
employment, exercise periods and adjustment and treatment of such awards in the
event of corporate restructuring or transactional events.

 

6.            TERMINATION. The Executive’s employment with the Company and the
Employment Term shall terminate prior to the Expiration Date on the first of the
following to occur prior to the Expiration Date:

 

(a)          Disability. Upon 30 days’ prior written notice by the Company to
the Executive of termination due to Disability if the Executive does not return
to full-time continuous employment with the Company within such 30 days. For
purposes of this Agreement, “Disability” shall be defined as the Executive’s
becoming physically or mentally disabled, whether totally or partially, so that
he has been unable to perform his material duties hereunder for a period of 180
days (including weekends and holidays) during any 365-day period.

 

(b)          Death. Automatically on the date of death of the Executive.

 

(c)          Cause. Upon the Company’s termination of the Executive’s employment
hereunder for Cause which shall be effective immediately upon written notice by
the Company to the Executive of a termination for Cause. “Cause” shall mean the
Executive’s:

 

(i)         refusal or willful failure to attempt in good faith to perform his
duties for the Company (other than as a result of physical or mental
incapacity);

 

(ii)        gross negligence or willful misconduct with regard to the Company,
its assets or employees of a material nature or any fraud, theft or material
dishonesty with regard to the Company or in the performance of his duties for
the Company;

 

(iii)       willful misconduct which in the good faith judgment of the CEO or
the Board has or may materially damage the Company economically or reputation
wise;

 

(iv)       commission of any felony or any other crime involving fraud,
dishonesty, securities law violations or moral turpitude, provided that any
conviction for, or pleading guilty or nolo contendere to, any such felony or
other crime shall conclusively be deemed acknowledgement by the Executive of
commission thereof;

 

(v)        failure to attempt in good faith to follow the direction of the CEO
or the Board, which is not cured within five (5) days of written notice thereof;
or

 

 3 

 

 

(vi)       material breach of a material term of this Agreement or any other
material agreement with the Company that is not cured within 15 days of the
giving of written notice thereof.

 

(d)          Without Cause. Upon written notice by the Company to the Executive
of an involuntary termination without Cause, other than for death or Disability.

 

(e)           Good Reason. Upon written notice by the Executive to the Company
of a termination for Good Reason upon or within two years following a Change in
Control, provided that such notice is given within 60 days of the Good Reason
event. “Good Reason” shall mean the occurrence of any of the following events,
without the express written consent of the Executive, unless such events are
cured by the Company within 30 days following written notification by the
Executive to the Company that he intends to terminate his employment hereunder
for one of the reasons set forth below:

 

(i)        any reduction or diminution in the Executive’s title as in effect
immediately prior to the Change in Control;

 

(ii)        any material reduction or diminution in the Executive’s then
authorities, duties, or responsibilities with the Company;

 

(iii)        a material reduction in the Executive’s Base Salary or benefits, in
either case as in effect immediately prior to the Change in Control (but not
including any reduction related to a broader compensation reduction by the
Company that is not limited to any particular employee or executive);

 

(iv)       a relocation of the Executive’s principal business location to an
area outside of a 35 mile radius of both the Executive’s principal business
location and the Executive’s principal residence at the time of such relocation;
or

 

(v)        a material breach of this Agreement by the Company.

 

Notwithstanding the foregoing, the Executive agrees that, during any period of
incapacity, the Company may appoint or temporarily assign his duties to another
or others without such action resulting in Good Reason.

 

(f)          Without Good Reason. Upon 60 days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

 

 4 

 

 

7.            CONSEQUENCES OF TERMINATION.

 

(a)           Disability. In the event the Executive’s employment is terminated
due to Disability upon or prior to the Expiration Date, the Company shall pay or
provide the Executive (i) any unpaid Base Salary through the date of termination
paid in accordance with the Company’s normal payroll policies as if the
Executive were an employee, (ii) any Annual Bonus earned but unpaid with respect
to the fiscal year ending on or preceding the date of termination, paid when
such Annual Bonus would have ordinarily been paid in accordance with the Bonus
Plan (the “Prior Year Bonus”), (iii) reimbursement for any unreimbursed expenses
through the date of termination incurred and paid in accordance with the
Company’s normal reimbursement procedures, (iv) any other amounts and benefits
the Executive is entitled to receive under any employee benefit plan in
accordance with the terms of the applicable plan (collectively items (i) through
(iv) shall be hereafter referred to as the “Accrued Amounts”), (v) a pro-rata
portion of the Executive’s Annual Bonus for the fiscal year in which the
Executive’s termination occurs based on actual results for the fiscal year
(determined by multiplying the amount of such bonus which would be due for the
full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Executive is employed by the
Company and the denominator of which is 365), paid when such Annual Bonus would
have ordinarily been paid in accordance with the Bonus Plan (the “Pro Rata
Bonus”); and (vi) subject to Section 25(b) hereof and solely to the extent the
Executive does not otherwise receive such coverage under any other medical
benefits available to the Executive as a result of his Disability, if the
Executive timely elects continuation coverage (“COBRA Coverage”) under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
continuation of coverage under the Company’s group health insurance plans in
which the Executive participated immediately prior to the date of termination
(the “Health Plans”), the Company shall pay to the Executive monthly an amount
equal to the difference of the Executive’s premium costs for such COBRA Coverage
for the Executive and the Executive’s dependents minus the active employee rate
under the Health Plans (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars) until the earliest of
(x) one (1) year after the date of termination, (y) the Executive’s ceasing to
have a physical or mental disability that would have prevented him from
performing his material duties hereunder and (z) the Executive and the
Executive’s dependents otherwise ceasing to be eligible for COBRA Coverage (the
“Disability COBRA Payments”); provided, that unless subject to further delay as
set forth in Section 23(b), the first payment of the Disability COBRA Payments
will made on the sixtieth (60th) day after the date of termination and will
include payment of any amounts that would otherwise be due prior thereto.
Following a termination due to Disability all equity awards granted to the
Executive prior to the Effective Date shall be governed in accordance with the
terms of the applicable grant agreements.

 

(b)          Death. In the event the Executive’s employment is terminated due to
the Executive’s death upon or prior to the Expiration Date, the Company shall
pay or provide to the Executive’s estate (i) the Accrued Amounts, (ii) the Pro
Rata Bonus; and (iii) subject to the Executive’s dependents timely election of
COBRA Coverage under the Health Plans, the Company shall pay to the Executive’s
dependents monthly an amount equal to difference of the premium costs for such
COBRA Coverage for the Executive’s dependents minus the active employee rate
under the Health Plans (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars) until the earlier of
(i) one (1) year after the date of the Executive’s death and (ii) the
Executive’s dependents ceasing to be eligible for COBRA Coverage. Following a
termination due to the Executive’s death all equity awards granted to the
Executive prior to the Effective Date shall be governed in accordance with the
terms of the applicable grant agreements.

 

 5 

 

 

(c)          Termination For Cause Or Voluntary Termination. In the event the
Executive’s employment is terminated upon or prior to the Expiration Date (i) by
the Company for Cause, or (ii) subject to Section 4(a), by the Executive for any
reason, the Company shall pay or provide to the Executive the Accrued Amounts
other than the Prior Year Bonus. Following any such termination all equity
awards granted to the Executive shall be governed in accordance with the terms
of the applicable grant agreements.

 

(d)          Termination Without Cause. In the event the Executive’s employment
is terminated by the Company other than for Cause upon or prior to the
Expiration Date, and Section 8(a) does not apply, the Company shall pay or
provide to the Executive (i) the Accrued Amounts; and (ii) subject to Section 9:

 

(A)       subject to Section 25(b), continued payments of Base Salary for 12
months following the date of termination (the “Severance Payment”) paid in
accordance with the Company’s normal payroll policies as if the Executive were
an employee (but off employee payroll); provided, that unless subject to further
delay as set forth in Section 25(b), the first payment of the Severance Payment
will made on the sixtieth (60th) day after the date of termination and will
include payment of any amounts that would otherwise be due prior thereto; and

 

(B)       the Pro Rata Bonus.

 

(C)       subject to Section 25(b) hereof, if the Executive timely elects COBRA
Coverage under the Health Plans, the Company shall pay to the Executive monthly
an amount equal to the difference of the Executive’s premium costs for such
COBRA Coverage for the Executive and the Executive’s dependents minus the active
employee rate under the Health Plans (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars) being paid by
the Executive at the time of termination of employment, if any, until the
earliest of (I) eighteen (18) months from the date of termination, (II) the
Executive becoming eligible for medical benefits from a subsequent employer, or
(III) the Executive and the Executive’s dependents otherwise ceasing to be
eligible for COBRA Coverage (the “Termination COBRA Payments”); provided, that
unless subject to further delay as set forth in Section 25(b), the first payment
of the Termination COBRA Payments will made on the sixtieth (60th) day after the
date of termination and will include payment of any amounts that would otherwise
be due prior thereto.

 

Following any such termination all equity awards granted to the Executive shall
be governed in accordance with the terms of the applicable grant agreements.
Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company.

 

8.            CHANGE IN CONTROL.

 

(a)           Notwithstanding anything herein to the contrary, subject to
Section 8(c), in the event a Change in Control occurs prior to the Expiration
Date and the Executive’s employment is terminated by the Company without Cause
or the Executive resigns for Good Reason within two (2) years following such
Change in Control, then in lieu of the amounts and benefits under Section 7(d)
in the event of a termination by the Company without Cause, the Company shall
pay or provide to the Executive (i) the Accrued Amounts; and (ii) subject to
Section 9:

 

 6 

 

 

(A)      subject to Section 25(b), payment in an amount equal to 12 months Base
Salary, such payment to be made as follows: (x) if the Change in Control is not
as a result of an event that constitutes a “change in control event” (a “409A
Change in Control”) within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), then such payment
shall be paid to the Executive in equal installments for 12 months following the
date of termination in accordance with the Company’s normal payroll policies as
if the Executive were an employee (but off employee payroll); provided, that
unless subject to further delay as set forth in Section 25(b), the first payment
of such payment will made on the sixtieth (60th) day after the date of
termination and will include payment of any amounts that would otherwise be due
prior thereto, and (y) if the Change in Control does result from an event that
constitutes a 409A Change in Control, then the full amount of such payment shall
be paid to the Executive in a lump sum on the 60th day after the date of
termination;

 

(B)       the Pro Rata Bonus;

 

(C)       subject to Section 22(b), a lump sum amount equal to the Executive’s
target annual bonus for the fiscal year in which the Executive’s termination
occurs, such payment to be made as follows: (x) if the Change in Control is not
a 409A Change in Control, then such payment shall be paid to the Executive on
the later of the date such annual bonus would have ordinarily been paid in
accordance with its terms and the sixtieth (60th) day after the date of
termination, and (y) if the Change in Control does result from an event that
constitutes a 409A Change in Control, then on the 60th day after the date of
termination; and

 

(D)       subject to Section 25(b), if the Executive timely elects COBRA
Coverage for continuation of coverage under the Health Plans, the Company shall
pay to the Executive monthly an amount equal to the difference of the
Executive’s premium costs for such COBRA Coverage for the Executive and the
Executive’s dependents minus the active employee rate under the Health Plans
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars) at the time of termination of employment until
the earliest of (I) 12 months from the date of termination, (II) the Executive
becoming eligible for medical benefits from a subsequent employer, or (III) the
Executive and the Executive’s dependents otherwise ceasing to be eligible for
COBRA Coverage (the “COBRA Payments”); provided, that unless subject to further
delay as set forth in Section 25(b), the first payment of the COBRA Payments
will made on the sixtieth (60th) day after the date of termination and will
include payment of any amounts that would otherwise be due prior thereto.

 

Following any such termination all equity awards granted to the Executive shall
be governed in accordance with the terms of the applicable grant agreements.

 

 7 

 

 

(b)          For purposes of this Agreement, “Change in Control” will mean the
occurrence of one of the following events:

 

(i)        any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the
Effective Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this subsection (i)
shall not be deemed to be a Change in Control if any of following becomes such a
beneficial owner:

 

(A)       the Company or any majority-owned subsidiary (provided, that this
exclusion applies solely to the ownership levels of the Company or the
majority-owned subsidiary),

 

(B)       any tax-qualified, broad-based employee benefit plan sponsored or
maintained by the Company or any majority-owned subsidiary,

 

(C)       any underwriter temporarily holding securities pursuant to an offering
of such securities, or

 

(D)       any person pursuant to a Non-Qualifying Transaction (as defined
below);

 

(ii)        individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director.

 

(iii)       the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:

 

(A)       50% or more of the total voting power of:

 

(x)       the corporation resulting from such Business Combination (the
“Surviving Corporation”), or

 

(y)       if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination;

 

 8 

 

  

(B)       no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 50% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation); and

 

(C)       at least a majority of the members of the board of directors of the
Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination

 

(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)      consummation of the sale of all or substantially all of the Company’s
assets or stockholder approval of a liquidation or dissolution of the Company,
unless the voting common equity interests of the acquirer of such assets or an
ongoing entity (other than a liquidating trust), as the case may be, based on
total voting power, are at least more than 50% beneficially owned, directly or
indirectly, by the Company’s shareholders in substantially the same proportions
as such shareholders owned the Company’s outstanding voting common equity
interests immediately prior to such sale or liquidation and, if a plan of
liquidation or dissolution, such ongoing entity assumes all existing obligations
of the Company under this plan.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of the Company Voting Securities, based on total voting power, as a
result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding; provided, that, if
after such acquisition by the Company such person becomes the beneficial owner
of Company Voting Securities that increases the percentage of outstanding
Company Voting Securities beneficially owned by such person, a Change in Control
of the Company shall then occur.

 

 9 

 

 

(c)           Notwithstanding anything else herein, if any payment or benefit,
within the meaning of Section 280G(b)(2) of the Code, to the Executive or for
Executive’s benefit paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
Executive’s employment with the Company or a change in ownership or effective
control of the Company or of a substantial portion of its assets, would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the amounts and benefits provided
under this Agreement or otherwise that are subject to Section 280G of the Code
as a result of the transaction will be automatically reduced to an amount that
equals the product of 2.99 multiplied by the Executive’s “base amount” (as
determined in accordance with Sections 280G and 4999 of the Code by the
Company’s certified public accountants unless the Company and the Executive
mutually agree to the appointment of an independent certified public accounting
firm), such that the Executive will not be subject to the Excise Tax. Unless
otherwise elected by the Executive, to the extent permitted under Code Section
409A, such reduction shall first be applied to any severance payments payable to
the Executive under this Agreement in reverse order of receipt, then to the
vesting on any equity, with underwater stock options first net withholding, and
thereafter any in-the-money stock options starting from the stock options with
smallest spread between fair market value and exercise price, and thereafter any
restricted stock or restricted stock units.

 

9.            RELEASE. Any and all amounts payable and benefits or additional
rights provided pursuant to Sections 7(d)(ii) or 8(a)(ii) shall only be payable
or provided if the Executive executes and delivers to the Company a general
release of all claims against the Company substantially and materially in the
form attached to the Agreement as Appendix A (the “Release”) (with such changes
as the Company may request to support the legality and effectiveness of the
Release). The Company shall provide the Executive with a copy of the Release
within seven (7) days following the Executive’s date of termination and the
Executive will be required to provide the Company with an executed copy of the
Release that has become effective within sixty (60) days following the
Executive’s date of termination.

 

10.          RESTRICTIVE COVENANTS.

 

(a)          Confidentiality. The Executive agrees that he shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the reasonable good faith performance of his duties
and for the benefit of the Company, either during the period of the Executive’s
employment or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company. The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).

 

(b)           Nonsolicitation. During the Executive’s employment with the
Company and for the 12 month period thereafter, the Executive agrees that he
will not, except in the furtherance of his duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (i) solicit or hire any employees, representatives or agents of
the Company (or any of its affiliates) or (ii) solicit any of the Company’s
customers.

 

 10 

 

 

(c)          Noncompetition. The Executive acknowledges that he performs
services of a unique nature for the Company that are irreplaceable, and that his
performance of such services to a competing business will result in irreparable
harm to the Company. Accordingly, during the Executive’s employment hereunder
and for the 12 month period thereafter, the Executive agrees that the Executive
will not, (i) enter the employ of (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation), or
render any services to, any person, firm, corporation or other entity, in
whatever form, engaged or actively planning to be engaged in any Competitive
Business, (ii) directly or indirectly, own, manage, operate, control or
otherwise engage in such a Competitive Business for his own account, or (iii)
directly or indirectly, become interested in a Competitive Business as an
individual, partner, shareholder, director, officer, principal, agent, trustee
or in any other relationship or capacity. “Competitive Business” will mean, as
of any date, any business competitive with any business then being conducted by
the Company and operating in some or all of the same geographic areas; provided
that, upon the termination of the Executive’s employment such determinations
shall thereafter be determined as of the date of the termination. The foregoing
shall not be violated by the Executive’s providing services to a noncompetitive
portion of a group of related businesses which noncompetitive portion consists
of less than 20% of the overall revenues of such group of related businesses
measured based on the fiscal year prior to the fiscal year in which the
Executive had his initial relationship with such noncompetitive portion, nor by
ownership of less than 2% of public company stock or debt or a passive interest
of less than 2% in a pooled account, such as a hedge fund, private equity fund
or mutual fund.

 

(d)          Nondisparagment. During the Employment Term and thereafter, the
Executive agrees not to disparage or encourage or induce others to disparage the
Company or any of its affiliates or any of its and their past and present
officers, directors, employees, products or services. For purposes of this
Agreement, the term “disparage” includes, without limitation, comments or
statements to the press, to the Company or any of its affiliates or any of its
or their officers, directors, or employees or to any individual or entity with
whom the Company or any of its affiliates has a business relationship
(including, without limitation, any vendor, supplier, customer or distributor of
the Company or any of its affiliates) that would adversely affect in any manner:
(i) the conduct of any business of the Company or any of its affiliates
(including, without limitation, any business plans or prospects) or (ii) the
business reputation of the Company or any of its affiliates or any of its and
their officers, directors, employees, products or services. Notwithstanding the
foregoing, this Section 10(d) shall not apply to truthful statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including in response to valid legal process) or normal competitive statements.

 

(e)           Reformation. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 10 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

 

 11 

 

 

(f)           Survival of Provisions. The obligations contained in this Section
6 shall survive the termination or expiration of the Executive’s employment with
the Company and shall be fully enforceable thereafter.

 

(g)          Certain Permitted Disclosures. Notwithstanding anything else in
this Agreement to the contrary, nothing in this Agreement is intended to
restrict the Executive from cooperating with any investigation or proceeding
initiated by the Securities and Exchange Commission ("SEC") or any other
federal, state or local regulatory agency. Further, the Executive may make
disclosure (i) to exercise his rights as a whistleblower under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, the Securities and
Exchange Commission Rule 21F-17(a), or any similar federal, state or local law;
(ii) when engaging in activities protected by the National Labor Relations Act
or any other federal or state employment law; or (v) when required to do so by a
court of law, or by any governmental agency or administrative or legislative
body with jurisdiction to order the Executive to divulge, disclose or make
accessible such information. The Executive shall have no obligation to seek
prior approval of the Company or to inform the Company of such disclosure. This
Agreement does not limit the Executive’s ability to communicate, without notice
to the Company, with any government agencies or otherwise participate in any
investigation or proceeding that may be conducted by any government agency.
Additionally, notwithstanding anything else in this Agreement to the contrary,
pursuant to the Defend Trade Secrets Act of 2016, non-compliance with the
disclosure provisions of this Agreement shall not subject the Executive to
criminal or civil liability under any Federal or State trade secret law for the
disclosure of a Company trade secret: (i) in confidence to a Federal, State or
local government official, either directly or indirectly, or to an attorney in
confidence solely for the purpose of reporting or investigating a suspected
violation of law; (ii) in a complaint or other document filed in a lawsuit or
other proceeding, provided that any complaint or document containing the trade
secret is filed under seal; or (iii) to an attorney representing the Executive
in a lawsuit for retaliation by the Company for reporting a suspected violation
of law or to use the trade secret information in that court proceeding, provided
that any document containing the trade secret is filed under seal and the
Executive does not disclose the trade secret, except pursuant to court order.

 

11.          COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which he has knowledge as a result of his employment with
the Company, and will provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of any claims that
may be made against the Company or its affiliates, and will assist the Company
and its affiliates in the prosecution of any claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of the Executive’s employment with the Company. The Executive agrees to
promptly inform the Company if he becomes aware of any lawsuits involving such
claims that may be filed or threatened against the Company or its affiliates.
The Executive also agrees to promptly inform the Company (to the extent he is
legally permitted to do so) if he is asked to assist in any investigation of the
Company or its affiliates (or their actions), regardless of whether a lawsuit or
other proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Executive for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Executive in complying with this Section 11.

 

 12 

 

 

12.           EQUITABLE RELIEF AND OTHER REMEDIES.

 

(a)          The Executive acknowledges and agrees that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of Section 10
or Section 11 would be inadequate and, in recognition of this fact, the
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

(b)          In the event of a violation of Section 10 or Section 11 of this
Agreement, any severance being paid to the Executive by the Company pursuant to
this Agreement (or any successor agreement) or otherwise shall immediately
cease.

 

13.          NO ASSIGNMENTS.

 

(a)          This Agreement is personal to each of the parties hereto. Except as
provided in Section 13(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.

 

(b)         The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement and, if applicable, any Change in Control Agreement (but without
creating any rights on a second change in control), in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

14.          NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile, (iii) on
the first business day following the date of deposit with the overnight delivery
service if delivered by guaranteed overnight delivery service, or (iv) on the
fourth business day following the date mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

At the last address (or to the facsimile number) shown on the records of the
Company;

 

If to the Company:

 

P&F Industries, Inc.

445 Broadhollow Road

Suite 100

Melville, New York 11747

 

 13 

 

 

Facsimile: (631) 773-4223

Attn: General Counsel

 

With a copy to:

 

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, New York 11556-1425

Facsimile: (516) 663-6886

Attn: Steven J. Kuperschmid, Esq.

 

and

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036-8299

Facsimile: (212) 969-2900

Attn: Michael S. Sirkin, Esq.

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

15.          SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall control.

 

16.          SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

17.          COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instruments.

 

18.          ARBITRATION. Any dispute or controversy arising under or in
connection with this Agreement or the Executive’s employment with the Company,
other than injunctive relief under Section 12 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in New York,
New York (applying New York law) in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect. The decision of the arbitrator will be final and binding upon the
parties hereto. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome (a) each party shall pay all its
own costs and expenses, including without limitation its own legal fees and
expenses, and (b) joint expenses shall be borne equally among the parties;
provided, however, in the event that the arbitrator determines that the
Executive is the prevailing party, then the Company shall pay or reimburse all
reasonable legal fees and expenses incurred by the Executive.

 

 14 

 

 

19.          INDEMNIFICATION. The Company hereby agrees to indemnify the
Executive and hold him harmless to the extent provided under the by-laws of the
Company against and in respect to any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Executive’s good faith performance
of his duties and obligations with the Company. This obligation shall survive
the termination of the Executive’s employment with the Company.

 

20.          LIABILITY INSURANCE. The Company shall cover the Executive under
directors and officers liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

 

21.          MISCELLANEOUS. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto (including
without limitation the Prior Agreement) with respect to the employment of the
Executive by the Company and, together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.

 

22.          NO MITIGATION; TERMINATION CLAIM LIMIT. In no event shall the
Executive be obliged to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement, nor shall the amount of any payment hereunder be reduced by
any compensation earned by the Executive as a result of employment by another
employer, except as provided in Section 8(b) hereof. Any claim by the Executive
for damages as a result of a termination based on Section 2(c)(iv) shall not be
brought prior to resolution of the criminal case and the Executives damages
shall be limited to (a) the monetary amounts the Executive would have received
in the event of a termination without Cause and (b) the intrinsic value on the
termination date of any equity vested at, or upon, such termination that the
Executive forfeited or did not receive because of the classification of the
termination for Cause (and the Executive shall have no right to the equity,
which shall be cancelled upon the termination for Cause).

 

23.          REPRESENTATIONS. The Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which could prevent him from entering into this Agreement or performing
all of his obligations hereunder.

 

 15 

 

 

24.          WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

25.          SECTION 409A COMPLIANCE.

 

(a)          The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Code Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be limited, construed and
interpreted in accordance with such intent. If the Executive notifies the
Company (with specificity as to the reason therefore) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Company concurs
with such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, and modifying such provision would avoid
such additional tax or interest, the Company shall, after consulting with the
Executive, reform such provision to try to comply with Code Section 409A through
good faith modifications to the minimum extent reasonably appropriate to conform
with Code Section 409A. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A.

 

(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Plan, references to
a “termination,” “termination of employment” or like terms shall mean Separation
from Service. Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on the date of his termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology set forth in Code Section 409A, then with
regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A that is
payable due to the Executive’s Separation from Service, to the extent required
to be delayed in compliance with Code Section 409A(a)(2)(B), such payment or
benefit shall not be made or provided to the Executive (subject to the last
sentence of this Section 23(b)) prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of the Executive’s Separation
from Service, and (ii) the date of the Executive’s death (the “Delay Period”).
For avoidance of doubt, the Severance Payment shall not be treated as
non-qualified deferred compensation that is required to be delayed in compliance
with Code Section 409A(a)(2)(B) to the extent that it meets the exemption set
forth in Department of Treasury Regulation Section 1.409A-1(b)(9)(iii) (for
separation pay due to involuntary separation from service) and only that
portion, if any, of the Severance Payment that exceeds the exempt amount shall
be subject the delay, if any, required pursuant to the preceding sentence. On
the first day of the seventh month following the date of the Executive’s
Separation from Service or, if earlier, on the date of the Executive’s death,
all payments delayed pursuant to this Section 23(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due to the Executive under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein. Notwithstanding the foregoing, to the extent that the provision of
any welfare benefits provided to the Executive following his Separation from
Service will be treated as non-qualified deferred compensation that is required
to be delayed (after taking into account the exemption in Department of Treasury
Regulation Section 1.409A-1(b)(9)(v)) but would not be required to be delayed if
the premiums therefor were paid by the Executive, the Executive shall pay the
full cost of the premiums for such welfare benefits during the Delay Period and
the Company shall pay the Executive an amount equal to the amount of such
premiums paid by the Executive during the Delay Period promptly after its
conclusion.

 

 16 

 

 

(c)           In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A.

 

(d)          To the extent any reimbursement of costs and expenses provided for
under this Agreement constitutes taxable income to the Executive for Federal
income tax purposes, such reimbursements shall be made no later than December 31
of the calendar year next following the calendar year in which the expenses to
be reimbursed are incurred.

 

(e)          With regard to any provision herein that provides for reimbursement
of expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect.

 

(f)           If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

(g)          Whenever a payment under the Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(h)          To the extent that this Agreement provides for your indemnification
by the Company and/or the payment or advancement of costs and expenses
associated with indemnification, any such amounts shall be paid or advanced to
the Executive only in a manner and to the extent that such amounts are exempt
from the application of Code Section 409A in accordance with the provisions of
Treasury Regulation 1.409A-1(b)(10) or that are provided in accordance with Code
Section 409A.

 

26.          CLAWBACKS. The Executive hereby acknowledges and agrees that he is
subject to Section 304 of the Sarbanes-Oxley Act of 2002, and that pursuant
thereto he may under certain circumstances be obligated to pay back to the
Company certain amounts previously received by him. In addition, the Executive
hereby acknowledges and agrees that he shall be subject to any clawback policy
adopted or implemented by the Company.

 

[End of text - Signature page follows]

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above this 30th day of January 2018.

 

  P&F INDUSTRIES, INC.       By: /s/ Richard Horowitz   Richard Horowitz  

Chairman of the Board, President and

Chief Executive Officer

        /s/ Joseph A. Molino, Jr.   JOSEPH A. MOLINO, JR.

 

 18 

 

 

APPENDIX A

 

FORM OF RELEASE

 

AGREEMENT AND GENERAL RELEASE AND WAIVER, dated as of _________________ (the
“Agreement”), by and between JOSEPH A. MOLINO, JR. (the “Employee”) and P&F
INDUSTRIES, INC., a Delaware corporation (the “Company”).

 

The Employee and the Company mutually want to enter into this Agreement
concerning the Employee’s separation from the Company. Where appropriate in the
context of this Agreement, the term “Company” includes, the Company’s past,
present and future subsidiaries, affiliates, divisions, parents, and any of its
or their respective predecessors, successors, assigns, assets, employee benefit
plans or funds and its or their past, present and future directors, officers,
fiduciaries, trustees, administrators, representatives, shareholders, agents,
employees, and independent contractors, whether acting on behalf of the Company
or in their individual capacities.

 

1.         The Employee acknowledges and agrees that (a) his last date of
employment with the Company was __________ (the “Termination Date”), (b) the
Termination Date was the termination date of his employment with the Company for
purposes of participation in and coverage under all benefit plans and programs
sponsored by or through the Company, (c) the Company shall have no obligation to
rehire the Employee, or to consider him for employment, after the Termination
Date, and (d) he will not seek employment with the Company at any time in the
future.

 

2.         The Employee acknowledges that he has carefully read this Agreement
in its entirety, the terms and implications of this Agreement have been fully
explained to the Employee, the Employee has had answered to his satisfaction any
questions he has asked with regard to the meaning and significance of any
provision of this Agreement, and that he fully understands the significance of
all of the terms and conditions of this Agreement.

 

3.         The Employee acknowledges that he has been given the opportunity to
consider this Agreement for twenty-one (21) days and decide for himself whether
or not he wants to sign it.

 

4.         The Employee acknowledges that he has been advised to consult with an
attorney of his choice concerning this Agreement and the implications to the
Employee of signing or not signing it.

 

5.         The Employee acknowledges that he has carefully considered other
alternatives to executing this Agreement, and has decided that he wants to sign
it.

 

 

 

 

6.         The Employee may accept this Agreement by signing it and returning it
to _____________, P&F Industries, Inc., 445 Broadhollow Road, Suite 100,
Melville, New York, 11747, within twenty-one (21) days of his receipt of this
Agreement. The Employee is entitled to change his mind and revoke this Agreement
by indicating his desire to do so in writing delivered to __________ at the
address above (or by fax at (     )    -     ) by no later than 5:00 p.m. EST on
the seventh (7th) day after the date he signs this Agreement (the “Revocation
Period”). This Agreement will not become effective and the Employee will not
receive any of the benefits set out below until the eighth (8th) day after the
Employee signs it (the “Effective Date”). If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day.

 

7.         In consideration for the Employee’s signing and not revoking this
Agreement, the Company has agreed to pay the Employee the consideration set
forth in Section [IF TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN CONTROL -
7(d)(ii)] [IF TERMINATION IS IN CONNECTION WITH A CHANGE IN CONTROL – 8(a)(ii)]
of that certain Executive Employment Agreement, dated as of January 1, 2018, by
and between the Company and the Employee (the “Employment Agreement”). The
Company and the Employee expressly agree that the Company is not otherwise
obligated to pay such consideration; that the Employee is not otherwise entitled
to receive any of such consideration; and that, if the Employee does not sign
this Agreement or revokes this Agreement during the Revocation Period, the
Company will have no further obligations to the Employee under this Agreement,
including, without limitation, the obligation to make the payments set forth in
Section 7 of this Agreement.

 

8.         By entering into this Agreement, the parties do not admit, and
specifically deny, any liability or wrongdoing, or violation of any law,
statute, order, regulation or policy. It is expressly understood and agreed that
this Agreement is being entered into solely for the purpose of avoiding the
costs of litigation and amicably resolving all matters in controversy, disputes,
causes of action, claims, contentions and differences of any kind whatsoever
which have been or could have been alleged by the respective parties against
each other.

 

9.         The Employee acknowledges that he knows that there are various state
and federal laws which prohibit employment discrimination on the basis of age,
sex, race, color, creed, national origin, marital status, religion, disability
or veteran status and that these laws are enforced through the Federal Equal
Employment Opportunity Commission, the New York State Division of Human Rights
and various city, county and local human rights agencies.  In addition, the
Employee acknowledges that he knows that there are other federal, state, and
local laws of other types or description regarding employment, including, but
not limited to, claims arising from or derivative of the Employee’s employment
with the Company.

 

 

 

 

10.       The consideration set forth in Section 7 of this Agreement is in full
and complete satisfaction of all claims whatsoever the Employee may have against
the Company arising from the Employee’s employment and/or separation from
employment with the Company, or from any other matter whatsoever up to and
including the date of this Agreement, whether known or unknown. Without limiting
the generality of the foregoing, the Employee hereby releases, waives, and
forever discharges any and all claims of any kind against the Company arising
from the Employee’s employment and/or separation from employment with the
Company, or from any other matter whatsoever up to and including the date of
this Agreement, whether known or unknown, that he may have or had, including,
but not limited to, fraud, claims arising under Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. §621 et. seq., Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §2000 et. seq., the Civil Rights Act of 1866,
42 U.S.C. §1981, 42 U.S.C. §1983, The Equal Pay Act, as amended, 29 U.S.C.
§206(d)(1), the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et.
seq., the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et. seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et.
seq., the Americans with Disabilities Act, 42 U.S.C. §12101 et. seq., the Civil
Rights Act of 1991, 105 Stat. 1071, Executive Order 11246, the Sarbanes-Oxley
Act of 2002 (a federal whistleblower law), the New York State Human Rights Law,
New York City Human Rights Law, New York Equal Pay Law and N.Y. Lab. Law,
Section’s 201-c (adoptive parent leave) and 740 (whistle blower statute (private
employees)), all as amended, and any other federal, state and local fair
employment practice law, workers’ compensation law, unemployment insurance law,
and any other employee relations duties and obligations, whether imposed by
express or implied contract, tort (including, but not limited to, all
intentional torts, negligence, negligent hiring, training, supervision or
retention), common law, equity, public policy statute, executive order or law,
any claims for physical or emotional distress or injuries, or any other duty
obligation of any kind or description, as well as any rights or claims the
Employee or his attorney or other representative have or may have for costs,
expenses, attorneys’ fees or otherwise. The foregoing shall not apply to the
Employee’s right to receive the payments and benefits provided under Sections
[IF TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN CONTROL - 7(d)(i) and
(ii)] [IF TERMINATION IS IN CONNECTION WITH A CHANGE IN CONTROL – 8(a)(i) and
(ii)] of the Employment Agreement, nor to the Employee’s rights, if any, to
indemnification as an officer of the Company or a fiduciary of any Company
benefit plan. In addition, nothing in this Agreement shall be construed to
prevent the Employee from filing a charge with, or participating in an
investigation conducted by, any governmental agency, including, without
limitation, the Equal Employment Opportunity Commission or applicable state/city
fair employment practices agency, to the extent required or permitted by law, or
to prevent any challenge by the Employee to the waiver and release of any claims
as set forth herein; provided, that the Employee hereby agrees not to accept any
award or settlement from any source or proceeding (including, but not limited
to, any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived in this Agreement.

 

11.          The Employee agrees to keep this Agreement confidential and not to
reveal its contents to anyone except his attorney, his immediate family or his
financial consultant, or as required by law. The Employee will be responsible
for any disclosure by them. The Company agrees to keep this Agreement
confidential and not to reveal the contents to anyone except its attorneys,
accountants, officers, directors and human resources director. Notwithstanding
anything else in this Agreement to the contrary:

 

 

 

 

(a)          Nothing in this Agreement is intended to restrict the Employee from
cooperating with any investigation or proceeding initiated by the Securities and
Exchange Commission (“SEC”) or any other federal, state or local regulatory
agency. Further, the Employee may make disclosure (i) to exercise his rights as
a whistleblower under the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, the Securities and Exchange Commission Rule 21F-17(a), or any
similar federal, state or local law; (ii) when engaging in activities protected
by the National Labor Relations Act or any other federal or state employment
law; or (v) when required to do so by a court of law, or by any governmental
agency or administrative or legislative body with jurisdiction to order the
Employee to divulge, disclose or make accessible such information. The Employee
shall have no obligation to seek prior approval of the Company or to inform the
Company of such disclosure. This Agreement does not limit the Employee’s ability
to communicate, without notice to the Company, with any government agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any government agency.

 

(b)          Pursuant to the Defend Trade Secrets Act of 2016, non-compliance
with the disclosure provisions of this Agreement shall not subject the Employee
to criminal or civil liability under any Federal or State trade secret law for
the disclosure of a Company trade secret: (i) in confidence to a Federal, State
or local government official, either directly or indirectly, or to an attorney
in confidence solely for the purpose of reporting or investigating a suspected
violation of law; (ii) in a complaint or other document filed in a lawsuit or
other proceeding, provided that any complaint or document containing the trade
secret is filed under seal; or (iii) to an attorney representing the Employee in
a lawsuit for retaliation by the Company for reporting a suspected violation of
law or to use the trade secret information in that court proceeding, provided
that any document containing the trade secret is filed under seal and the
Employee does not disclose the trade secret, except pursuant to court order.

 

12.       The Employee represents and warrants that he has returned all property
belonging to the Company and has deleted from his home or personal computer,
personal e-mail accounts and electronic filings all Company information.

 

13.       The parties hereto agree and acknowledge that Sections [IF TERMINATION
IS NOT IN CONNECTION WITH A CHANGE IN CONTROL - 7(d)] [IF TERMINATION IS IN
CONNECTION WITH A CHANGE IN CONTROL – 8(a)], 10, 11, 12, 16, 18, 19, 20, 23 and
24 of the Employment Agreement shall remain in full force and effect and shall
remain fully enforceable following the Effective Date.

 

14.       The payments set forth in Section 7 of this Agreement are subject to
taxes and all applicable withholding requirements.

 

15.       Except as specifically set forth in this Agreement, this Agreement
constitute the entire agreement between the Employee and the Company with
respect to the subject matter hereof and may only be modified, altered or
changed in writing, signed by both the Company and the Employee.

 

16.       This Agreement has been executed freely, knowingly and voluntarily by
the Employee without duress, coercion, or undue influence, with a full
understanding of its terms. The Employee acknowledges and agrees that, prior to
executing this Agreement, he has been provided with sufficient time in which to
consider this Agreement and that, in deciding to execute this Agreement, he has
relied on his own judgment and further acknowledges that he is fully aware of
its contents and of its legal effects. The parties to this Agreement agree that
no fact, evidence or transaction currently unknown to them but which may
hereafter become known to them shall affect in any way or manner the final or
unconditional nature of this Agreement.

 

 

 

 

17.       This Agreement shall be interpreted and construed and enforced in
accordance with the laws of the State of New York, excluding choice of law
principles thereof.

 

18.          This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors, assigns and
legal representatives.

 

19.          The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. If any provision of this Agreement, or part thereof, shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and not in any way affect or render invalid or unenforceable
any other provisions of this Agreement, and this Agreement shall be carried out
as if such invalid or unenforceable provision, or part thereof, had been
reformed, and any court of competent jurisdiction is authorized to so reform
such invalid or unenforceable provision, so that it would be valid, legal and
enforceable to the fullest extent permitted by applicable law.

 

20.           BY SIGNING THIS AGREEMENT, THE EMPLOYEE STATES THAT: HE HAS READ
IT; HE UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS; HE AGREES
WITH EVERYTHING IN IT; HE WAS TOLD, IN WRITING, TO CONSULT AN ATTORNEY BEFORE
SIGNING IT; HE HAS HAD [21] [45] DAYS TO REVIEW THE AGREEMENT AND THINK ABOUT
WHETHER OR NOT HE WANTED TO SIGN IT; AND HE HAS SIGNED IT KNOWINGLY AND
VOLUNTARILY.

 

[Remainder of page intentionally left blank.]

 

 

 

 



EXECUTION VERSION

 

WHEREFORE, the Employee and the Company now voluntarily and knowingly execute
this Agreement as of the day and year first written above.

 

  P&F INDUSTRIES, INC.       By:       Name:         (Please print)     Title:  
                JOSEPH A. MOLINO, JR.

 

Sworn to by JOSEPH A. Molino, Jr. before me this ____ day of ______________,
20__.

 

    Notary Public  

 

 

